


110 HRES 761 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 761
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Wolf submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the violation of the human rights of United Nations
		  Special Rapporteur on Trafficking in Persons, Sigma Huda, and others, by the
		  caretaker government of Bangladesh.
	
	
		Whereas the Constitution of Bangladesh, ratified in 1972
			 following a war of independence, established a democracy ruled by and for the
			 people;
		Whereas the government of Bangladesh has been controlled
			 by a military-backed emergency caretaker government since
			 January 2007;
		Whereas the caretaker government under President Iajjudin
			 Ahmad imposed a state of emergency, subsequently suspending the fundamental
			 rights of the people;
		Whereas United Nations Special Rapporteur on Trafficking
			 in Persons, Sigma Huda, has been a important leader and humanitarian in the
			 global effort to combat trafficking in persons;
		Whereas United Nations Special Rapporteur Sigma Huda is
			 suffering from coronary artery disease, diabetes mellitus, and chronic renal
			 failure, requiring special medical attention and surgery;
		Whereas the Anti-Corruption Commission established by the
			 caretaker government forced United Nations Special Rapporteur Sigma Huda to
			 leave hospital treatment in an ambulance to come before a special court, lying
			 on a stretcher in hospital attire;
		Whereas United Nations Special Rapporteur Sigma Huda has
			 been subjected to pretrial detention and imprisonment ever since July 5, 2007,
			 under harsh conditions that threaten her life;
		Whereas, according to her attorneys, Sigma Huda’s family
			 had been barred from visiting her, delivering food, or securing safe storage of
			 her prescribed medicines in the concluding days of her trial;
		Whereas the Anti-Corruption Commission’s special court
			 failed to observe an independent judiciary and abide by Bangladeshi rule of law
			 in the trial and treatment of United Nations Special Rapporteur Sigma
			 Huda;
		Whereas United Nations Special Rapporteur Sigma Huda was
			 convicted of extortion on August 27, 2007, and sentenced to serve 3 years in
			 prison;
		Whereas numerous anti-government demonstrations and
			 protests have taken place in Dhaka, the capital of Bangladesh, in recent weeks,
			 leading the government to shut down numerous universities and enforce a curfew
			 throughout the capital and other major cities;
		Whereas the caretaker government has agreed to schedule
			 elections by the end of 2008, keeping Bangladesh in a state of emergency until
			 then; and
		Whereas the United States Commission on International
			 Religious Freedom has placed Bangladesh on its Watch List due to concerns about
			 Islamist radicalism and violence and the threatening conditions for and
			 discrimination against religious minorities, particularly Hindus, Christians,
			 and Ahmadis: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)calls on the Secretary of State to
			 investigate and determine if the charges brought against United Nations Special
			 Rapporteur on Trafficking in Persons, Sigma Huda, constitute a retaliation by
			 the military-backed emergency caretaker Government of Bangladesh
			 for her family’s alleged political activities;
			(2)encourages the Secretary of State and
			 United Nations Secretary-General Ban Ki-Moon to investigate the fairness and
			 legitimacy of the trial and resulting conviction of United Nations Special
			 Rapporteur Sigma Huda;
			(3)urges the Secretary of State to condemn the
			 ill treatment of human rights defenders and to call on the caretaker government
			 to ensure due process and equal treatment under the rule of law for all
			 suspects, accused, and witnesses;
			(4)asks the President to direct the United
			 States Permanent Representative to the United Nations to submit a resolution to
			 the United Nations condemning the caretaker government for its continued human
			 rights violations; and
			(5)proposes that the President recognize the
			 return of democracy to Bangladesh as a high priority of United States foreign
			 policy and assume a leadership role in restoring a publicly-elected government
			 in Bangladesh.
			
